The defendant was prosecuted before the Recorder in the City of Birmingham on a complaint in three counts charging the violation of Sections 5052, 5053 and 5054 of the Code of the City of Birmingham of 1930. In the Recorder's Court the defendant was convicted, and from that conviction he appealed to the Circuit Court, where trial and conviction was again had, and from the judgment in that court appeal is taken.
This court will take judicial notice of all ordinances, laws, and by-laws of all cities within the State having a population of as much as one hundred thousand people according to the last federal census, or any such census hereafter to be taken. Acts 1915, pp. 294, 297, § 7; Bailum v. State, 17 Ala. App. 679,88 So. 200.
The evidence for the city, as disclosed by the bill of exceptions, tends to prove the charge as laid; and the question was properly submitted to the jury by the court, after a full and explicit charge on the law in cases applicable to the facts testified to.
There is no brief, either for the appellant or for the appellee, but we have read the record and in it we find no error of a prejudicial nature.
The judgment is affirmed.
Affirmed.